McDonald, j.
We review Kottmeier v. General Motors Acceptance Corp., 561 So.2d 1369, 1369 (Fla. 2d DCA 1990), because it was certified as being of great public importance and “involves whether under circumstances like those recited in Kraemer [v. General Motors Acceptance Corp., 556 So.2d 431 (Fla. 2d DCA 1989),] a long-term lessor of an automobile may be held liable under the dangerous instrumentality doctrine to a plaintiff injured by the operation of the automobile.” In Kraemer v. General Motors Acceptance Corp., 572 So.2d 1363 (Fla.1990), we answered the question in the affirmative and quashed the decision of the district court. We therefore quash the decision under review and remand for further proceedings consistent with our opinion in Kraemer. *
It is so ordered.
SHAW, C.J., and OVERTON, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.

The accident in this case occurred prior to the effective date of § 324.02 l(9)(b), Fla.Stat. (Supp.1986), and, thus, that statute is not applicable in this case.